Citation Nr: 1203232	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-49 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from September 7, 2004, exclusive of a period of a temporary total evaluation from February 22, 2005 to May 31, 2005?

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

As will be discussed in further detail below, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is also for consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Evaluation for PTSD

In May 2008, the RO granted entitlement to service connection for PTSD and assigned a 50 percent evaluation effective September 7, 2004.  New and material evidence was received within the one-year appeal period and in February 2009, the RO granted a temporary 100 percent evaluation from February 22, 2005 to May 31, 2005; and then continued a 50 percent evaluation from June 1, 2005.  The Veteran disagreed with the assigned 50 percent evaluation and subsequently perfected this appeal.  The Board considers the appeal to stem from the initial grant of service connection in May 2008.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011).  

The Veteran contends that the assigned 50 percent evaluation does not adequately reflect the severity of his disability.  

In a September 2004 statement, the Veteran reported that he was attending the Ponce Vet Center.  Pursuant to the duty to assist, these records should be requested.  See 38 C.F.R. § 3.159(c).  In October 2008, the Veteran reported treatment at the Orlando Vet Center.  The claims file contains a statement from his treating provider at the Orlando Vet Center dated in October 2008.  Records from this facility were subsequently requested in November 2008 and January 2009, but it does not appear that they were received.  Further efforts should be made to obtain these records.

The Veteran reported ongoing VA treatment.  VA records were last printed by the RO in February 2009.  The Veteran recently submitted records from the VA Medical Center in Orlando dated in May 2011.  Additional relevant VA records should be obtained.  38 C.F.R. § 3.159(c).  

At the hearing, the Veteran testified that his symptoms have worsened.  On review, the Veteran last underwent a VA examination to determine the severity of his PTSD in October 2008.  Considering the length of time since the last examination, as well as the Veteran's contentions, the Board finds that a current VA examination is needed.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders

In various statements, the Veteran reported that he has not worked since 2004 and that he had to quit his job due to service-connected PTSD.  An April 2005 statement from a VA physician indicates that the Veteran was having difficulty maintaining substantially gainful employment due to psychiatric illness.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability evaluation based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for a total disability evaluation based on individual unemployability due to service connected disorders will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  On review, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has been raised by the record and is for consideration.  

At this time, the Veteran does not meet the schedular requirements for a total disability evaluation based on individual unemployability due to service connected disorders.  See 38 C.F.R. § 4.16 (2011).  Considering the Board's decision to remand the evaluation issue regarding PTSD, however, the claim for individual unemployability benefits must be remanded as well.  Further development, to include notice under the Veterans Claims Assistance Act of 2000 is also needed.  See 38 C.F.R. § 3.159.  

The Veteran reported that he has not worked since 2004.  Specific information regarding his previous employment, to include dates of employment and official reason for termination or resignation, are not of record.  Thus, the Veteran should be requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Board observes that a completed VA Form 21-8940 is required for a grant of a total disability evaluation based on individual unemployability due to service connected disorders.  See VA Adjudications Procedure Manual, M21-1MR, IV.ii.2.F.25.a.  

A VA opinion regarding employability should also be obtained.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any available records pertaining to the Veteran from the Ponce, Puerto Rico, Vet Center and the Orlando, Florida, Vet Center.  If authorizations are needed, they should be requested from the Veteran.  Any records received should be associated with the claims file.  

2.  The RO/AMC should request relevant VA records pertaining to the Veteran for the period from February 2009 to the present.  Any records received should be associated with the claims file.  

3.  If the RO/AMC cannot locate all of the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  The RO/AMC should provide appropriate VCAA notice on the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.

5.  The RO/AMC should send the Veteran a VA Form 21-8940 and request that he complete it.  

6.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and extent of his PTSD.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest worksheet for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  To the extent possible, symptoms caused by PTSD must be differentiated from symptoms caused by any other diagnosed psychiatric disorder.  If the symptoms cannot be differentiated that fact must be reported and the rationale for that conclusion explained.  The examiner must specifically address how PTSD affects the appellant's ability to work.  A complete rationale for any opinion expressed must be provided.  

7.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

8.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

9.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of what evaluation is warranted for PTSD from September 7, 2004, exclusive of a period of temporary total evaluation from February 22, 2005 to May 31, 2005; and adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


